Exhibit 10.21

 

 

 

[g19571kqi001.gif]

 

Harley-Davidson, Inc.

Notice of Grant of Stock Options
and Option Agreement

ID: 39-1805420
3700 West Juneau Avenue

 

Milwaukee, WI 53208

 

 

 

 

 

 

 

«FirstName» «LastName»

 

Option Number:

«Address1»

 

Plan:

2004 Incentive Stock Plan

«City,» «State» «Zip»

 

ID:

«Country»

 

 

 

Effective «GrantDate» (the “Grant Date”), you have been granted a(n)
Non-Qualified Stock Option to buy «# of shares» shares of Harley-Davidson, Inc.
(the Company) stock at «price» per share.

 

The total option price of the shares granted is «$ amount».

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

«shares»

 

 

 

 

 

 

 

«shares»

 

 

 

 

 

 

 

«shares»

 

 

 

 

 

 

 

«shares»

 

 

 

 

 

 

 

 

 

These options are granted under and governed by the terms and conditions of the
Company's 2004 Incentive Stock Plan, as amended, and this Option Agreement. You
may return this Option Agreement to the Company (in care of the Vice President
and Treasurer) within thirty (30) days after the Grant Date, and by doing so you
will forfeit any rights under this Option Agreement. If you choose to retain
this Option Agreement beyond that date, then you accept the terms of these
options and agree and consent to all amendments to the 2004 Incentive Stock Plan
and the Company’s 1995 Stock Option Plan through the Grant Date as they apply to
these options and any prior awards to you under such plans.

 

 

 

 

 

[g19571kqi002.gif]

 

 

 

Vice President and Treasurer

 

 

 

Date:

01/10/2002

 

Time:

1:58:17 PM

 

--------------------------------------------------------------------------------